COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-19-00397-CV
Trial Court Cause
Number:                     2010-20973-A
Style:                      Jay H. Cohen, Individually and as Trustee of the JHC Trusts I and II
                            v. Newbiss Property, L.P and Sandcastle Homes, Inc.
Date motion filed*:         12-30-2020
Type of motion:             Motion for Rehearing
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated?       YES         NO

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                         Absent extraordinary circumstances, the Court will not grant additional motions to extend time

             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/        Sherry Radack
                            Acting individually         Acting for the Court

Panel consists of      Chief Justice Radack and Justice Hightower

Date: July 8, 2021